— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated March 16, 2004, which granted the motion of the defendants Trans Service Corp. and Transervice Logistics, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The defendants Trans Service Corp. and Transervice Logistics, Inc. (hereinafter collectively Trans), met their burden of establishing their entitlement to judgment as a matter of law by demonstrating that the plaintiffs offered only mere speculation as to the cause of the infant plaintiff’s fall (see Garvin v Rosenberg, 204 AD2d 388 [1994]; Earle v Channel Home Ctr., 158 AD2d 507 [1990]). In any event, Trans did not owe a duty to the infant plaintiff (see generally Marasco v C.D.R. Elees. Sec. & Surveillance Sys. Co., 1 AD3d 578 [2003]).
The plaintiffs failed to raise a triable issue of fact in opposition (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Florio, J.P., Adams, Luciano and Skelos, JJ., concur.